Citation Nr: 1411642	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for residuals of a broken nose.

3.  Entitlement to service connection for an eye disability as a result of trauma, to include cataracts and binocular instability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches, to include as a result of trauma.

7.  Entitlement to service connection for trigeminal neuralgia, to include as a result of trauma.

8.  Entitlement to service connection for carpal tunnel syndrome.

9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the present appeal was subsequently transferred to the RO in St. Paul, Minnesota.  In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2010, December 2010, and February 2012.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends that he a cervical spine disability, residuals of a broken nose, an eye disorder, fibromyalgia, residuals of a head injury, headaches, trigeminal neuralgia, and carpal tunnel syndrome that either were incurred or developed as a result of a trauma he sustained during a personal assault during active service in Germany.  Statements provided at his hearing in October 2013 also asserted, in essence, that he developed neurobehavioral problems as a result of a traumatic brain injury sustained during service in approximately June 1959.  It was noted he first sought VA treatment pertinent to these claims in the 1990s.  The Veteran also contends he is unemployable as a result of service-connected disability.  Social Security Administration records noted he was awarded disability benefits in a May 1998 decision, but that the medical records associated with that claim had been destroyed.  

In a February 2012 statement a fellow serviceman, C.C.C., recalled having seen the Veteran one morning during service with two black eyes, an apparent broken nose, facial swelling, and severe pain and that he later stated he had been assaulted by a noncommissioned officer.  It was further noted that he had continuous problems with his head and neck while they served together.  

The available record includes service treatment records with an enlistment report of medical history noting the Veteran had frequent nose bleeds in 1955 and that he had worries about finances.  A June 1959 report noted the Veteran reported a history of being unconscious one month earlier after head trauma.  The examiner stated the Veteran did not describe his symptoms well and that he laughed inappropriately.  The diagnosis was gastroenteritis, but the examiner also noted possible anxiety reaction.  In a November 1960 separation examination report of medical history the Veteran noted having had frequent or severe headaches; eye trouble; ear, nose, or throat trouble; depression or excessive worry; and nervous trouble.  The examiner noted he reported an episode of depression in 1959.  

Private medical records show that an October 1961 pre-employment examination report noted the Veteran complained of headaches after reading and that he had previously worn glasses.  A September 1964 report noted he had dizziness, wooziness, and headaches following a head injury playing touch football.  The examiner found no evidence of neurologic deficit.  A June 1965 report noted the Veteran ran into a car while riding his scooter.  Records also show he sustained a neck injury in a September 1970 motor vehicle accident (MVA) and that in May 1971 he reported his neck symptoms were aggravated when he was struck in the jaw.  Subsequent records show he underwent a cervical spine fusion in June 1995 and diagnoses provided included generalized osteoarthritis status post cervical fusion, secondary fibromyalgia, and reactive depression.  

A June 2012 VA examination included diagnoses of cataracts and binocular instability more likely than not secondary to cervical spine damage.  A July 2012 examination report summarized the medical records and found the Veteran's current headaches were more likely caused by multiple intervening post-service cervical spine injuries.  However, that the examiner did not address the reports from the Veteran and C.C.C. indicating head and neck problems manifest during service.  A February 2013 VA examination report included diagnoses of degenerative disc disease to the cervical spine and bilateral wrist degenerative joint disease without review of the claims file or etiology opinion.  The Veteran's reports as to having sustained injuries involving trauma to the face and head during active service are found to be credible based upon service treatment reports and the corroborating buddy statement.  Therefore, further development is required prior to appellate review.  The evidence tends to show an event in service, current disability, and the possibility of some relationship between the two.  Therefore, a VA examination is needed.  38 C.F.R. § 3.159(c)(4) (2013).

Also, the claim for TDIU is inextricably intertwined with the other pending claims that are being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records, including dated in the 1990s, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a cervical spine disability, residuals of a broken nose, an eye disorder, fibromyalgia, residuals of a head injury or traumatic brain injury, headaches, trigeminal neuralgia, or carpal tunnel syndrome that it is at least as likely as not (50 percent or greater probability) were incurred in service or developed as a result of a trauma he sustained during a personal assault during active service in Germany.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The rationale for the opinions should be provided.  If any claimed disability is more likely due to some other causation, the examiner should so state.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

